Citation Nr: 9932565	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-02 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for status post fracture 
of the right ankle  with arthritis, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in December 1997, a statement of the case was issued in 
January 1998, and a substantive appeal was received in 
January 1998.  The veteran appeared for a personal hearing at 
the RO on September 1998.  A transcript of that hearing is of 
record.


REMAND

The veteran contends his right ankle disability is more 
severe than the 30 percent currently assigned.  As such, his 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 623 (1992).  With a well-grounded claim arises a duty to 
assist the veteran with the development of the evidence.  38 
U.S.C.A. § 5107(a) (West 1991).

A March 1999 VA surgical report indicates the veteran 
underwent a right ankle tibiotaler fusion in March 1999, due 
to posttraumatic osteoarthritis.  No further treatment 
reports are of record indicating the current severity of the 
veteran's right ankle disability, nor was the veteran 
afforded a VA orthopedic examination subsequent to that 
procedure, for that purpose.  Under the circumstances, the 
Board is of the opinion that additional development of the 
medical evidence is necessary to ascertain the current 
severity of the disability at issue after the March 1999 
surgical procedure.  Where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court), in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), citing Ferraro v. Derwinski, 1 Vet. App. 326 
(1991), Schafrath v. Derwinski, 1 Vet. App. 589 (1991), and 
Quarles v. Derwinski, 3 Vet. App. 129 (1992), held that a 
rating examination must consider the functional loss of a 
part of the body due to pain on motion, fatigue, 
incoordination, and weakness, as required by 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Although not specifically mentioned in 
that decision, but also to be considered, is 38 C.F.R. 
§ 4.59, which also speaks to painful motion caused by 
arthritis.  Thus, the VA examination must provide findings 
sufficient to properly determine any functional loss of the 
right ankle due to pain on motion, fatigue, incoordination, 
and weakness.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all VA treatment 
records subsequent to the March 1999 
surgical procedure and associate them 
with the claims file.

2.  The veteran should be afforded a VA 
orthopedic examination of his right ankle 
to determine the current severity of that 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All indicated 
studies and tests, including complete 
range of motion testing which properly 
documents any functional loss due to pain 
on motion, fatigue, incoordination, or 
weakness, deemed medically necessary to 
evaluate the veteran's disability should 
be accomplished.  The examiner is also 
requested to set forth detailed clinical 
findings regarding right ankle 
impairment, including whether or not the 
surgical procedure, referred to in the 
records as a right tibiotalar fusion, has 
resulted in ankylosis of the ankle.  

3.  After completion of the above the RO 
should review the examination report and 
the opinions to determine if they are 
sufficient to properly adjudicate the 
veteran's right ankle disability.  If 
not, the report should be returned as 
inadequate for rating purposes.

4.  After completion of the above, and 
completion of any additional development 
deemed necessary by the RO, the RO should 
review the record and adjudicate the 
veteran's increased rating claim.  All 
applicable diagnostic codes should be 
considered as well as the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The RO 
should then furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an appropriate time to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran and to 
obtain current medical evidence as to his right ankle 
disability.  The Board also informs the veteran and his 
representative of the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


